Citation Nr: 0616219	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-33 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 60 percent disability 
evaluation for a herniated nucleus pulposus at L4-L5.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
July 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating actions of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that denied entitlement to a total disability evaluation 
based on individual unemployability (TDIU), and that reduced 
the rating assigned to the veteran's herniated nucleus 
pulposus at L4-L5 from 60 percent to 40 percent, effective 
from February 2003.  

The veteran was afforded a personal hearing before a RO 
Decision Review Officer (DRO) in July 2003.  He also 
testified before the undersigned veterans law judge at the RO 
in December 2005.  Transcripts of those hearings are 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There is evidence that the veteran is receiving disability 
benefits through the Social Security Administration (SSA).  
Specifically, the veteran submitted an April 2001 decision 
from the SSA's Office of Hearings and Appeals (OHA) 
indicating that disability benefits had been awarded from 
December 1999.  The OHA decision makes reference to the 
veteran's back disability as well as reports of examinations 
and treatment records.  These reports and records are not 
contained in the claims folder.  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA, or Social 
Security records.  See 38 C.F.R. § 3.159(c) (2) (2005).  
Therefore, all available records relating to the veteran's 
claim for Social Security disability benefits must be 
obtained.

The Board also notes that the veteran reports ongoing 
treatment for his back disability through a private physician 
in Lakeland.  Records from this practice are not on file.  A 
request should be made to obtain the records from the 
veteran's private physician.

Finally, at his December 2005 personal hearing, the veteran 
intimated that his problem with depression was caused by his 
low back disability.  Transcript at 10.  The Board construes 
this statement/assertion as a raised claim for service 
connection for depression as secondary to service-connected 
back disability.  The Board finds that this issue is 
inextricably intertwined with the certified issue of the 
veteran's entitlement to a TDIU, given that determinations as 
to total ratings under 38 C.F.R. § 4.16 require an accurate 
assessment of the industrial and functional impairment 
associated with all of the veteran's service-connected 
disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications.  All negative responses 
should be fully annotated in the record.

2.  The veteran should be asked to 
provide the names of any VA or non-VA 
health care provider that have treated 
him for his low back disability since 
October 2000.  After completion of the 
necessary medical release forms, those 
records should be obtained.  All negative 
responses should be fully annotated in 
the record.

3.  After the development above has been 
completed to the extent possible, 
reexamine the claims file to determine 
whether any supplementary development is 
warranted including, but not limited to, 
whether an additional an orthopedic or 
neurological examination is necessary.

4.  Take appropriate action on the issue 
of entitlement to service connection for 
depression as secondary to service 
connected low back disability.  If a 
decision is promulgated, the veteran and 
his representative should be informed in 
writing of the decision and his appellate 
rights.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal.

5.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


